Citation Nr: 1616127	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  12-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected limitation of extension of the left forearm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2011 and November 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the August 2011 decision, the RO granted service connection for status post left elbow/forearm injury and in November 2013 granted service connection for, among other things, limitation of extension of the forearm, assigning a noncompensable (0 percent) rating.

In April 2012, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  In November 2013, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In a January 2015 decision, the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court partially vacated the Board's January 2015 decision and remanded the issue of entitlement to a compensable initial rating for limitation of extension of the left forearm for appropriate action, pursuant to a March 2016 Joint Motion for Partial Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that he currently suffers from limitation of extension of the left forearm, which merits a compensable disability rating under Diagnostic Code 5207 (limitation of forearm extension).  In the January 2015 decision, the Board addressed whether the Veteran was entitled to a higher rating for limitation of extension of the forearm.  The Board notes the statement of the Veteran's representative in the March 2016 post remand brief that portions of the Board's January 2015 decision indicated that the issue on appeal was entitlement to a rating in excess of 10 percent for limitation of extension of the left forearm, while portions indicated that the issue was entitlement to a compensable rating for limitation of extension of the left forearm.  The Veteran is currently in receipt of a noncompensable rating for this disability.  Given that the claim is being remanded for a new VA examination, the Board will not address this issue at this time.

In the March 2016 Joint Motion, the parties determined that the November 2012 VA examination, relied upon in the Board's denial, is inadequate for rating purposes.  The parties agreed that the Board's discussion of functional loss of the left forearm and adequacy of the November 2012 VA examination was also inadequate.  Specifically, the parties indicated that "despite explaining that Appellant's extension ended at 15 degrees, the 2012 VA examiner did not explain or note where the pain began in Appellant's extension range of motion, nor discuss if there was functional loss prior to the 15 degree end-point of extension."  The parties further stated that "[g]iven the foregoing, the Board erred in relying on the 2012 VA examination" and, as such, vacatur and remand was required.  The parties instructed that, upon remand, the Veteran should be given a new examination, which properly measures and discusses the criteria under Mitchell v. Shinseki, 25 Vet. App. 32 (2011), and DeLuca v. Brown, 8 Vet. App. 202 (1995), as well as 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Therefore, pursuant to the mandates of the Joint Motion, a new examination is warranted.  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of the symptoms associated with the service-connected limitation of extension of the left forearm.  The examiner should specifically identify any functional impairment of the Veteran's left forearm extension due to pain.

On remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.



Accordingly, the case is REMANDED for the following action:

1. Obtain VA outpatient records dated since July 2013.

2. Schedule the Veteran for a VA orthopedic examination to assess the severity of his service-connected limitation of extension of the left forearm.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all pertinent pathology noted in the evaluation report.

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups, regardless of whether they occur during the examination, and such additional loss should be expressed in degrees of motion.  The Board recognizes the difficulty in making such a determination, but requests, pursuant to the instructions of the Court in this case and the Court's decisions generally, that the examiner give the best possible estimate of additional degrees of motion lost during flare-ups.

The rationale for all opinions expressed by the VA examiner should also be provided.

3.  Then readjudicate the claim remaining on appeal.  If the benefit sought is not granted in full, furnish the Veteran with a supplemental statement of the case and an opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

